Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data acquisition unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “using the noise analysis technique or other methods.”  The limitation is indefinite. 
Claim 3 recites the limitation "the cross calibration method."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkcan et al. US 2014/0260667 A1.

	Berkcan teaches:
1. An online monitoring system for an industrial process, comprising: 
a data acquisition unit configured to sample output signals simultaneously from a plurality of process sensors; [Fig. 10 1012 and 1014] and 
a computing unit [Fig. 10 1016] configured to 
record sampled output signals from the data acquisition unit and/or digital signals representing sensor values from the plant or host computer which is monitoring the sensors for other purposes [para. 0021, “For example, in various embodiments, a processor 136 is operably connected to the sensors 120 and 126 to receive and distinguish between signal characteristics of the first and second disturbances, which in some embodiments, includes isolating the signals characteristic of sounds from the signals characteristic of the disturbance of the fluid flow.”] and 
to cross-correlate the output signals from two or more of the process sensors [para. 0024, “For example, the signals generated by the sensors 120, 126 are communicated to the processor 136 that is configured to isolate signals characteristic of the fluid flow from noise due to turbulent flow (which may result from different sources of acoustic noise or energy), such as to detect the signals characteristic of sound based on a cross-correlation of the signals from the sensors 120, 126.”] to 
diagnose operation of the industrial process [para. 0026, “Thus, the sensors 120, 126 can be any type of sensor capable of sensing any one or more of these disturbances. For example, the sensors 120, 126 may be configured to determine pressure, temperature, change in pressure, change in temperature, or change in flow rate.”], 
identify loose parts and/or 
degradation of industrial plant equipment, and/or 
enable virtual sensing.

Berkcan teaches:
2. The system of claim 1, wherein the computing unit is configured to record the output signals of process sensors to calculate response time of each sensor using the noise analysis technique or other methods.  [para. 0026, “Thus, the sensors 120, 126 can be any type of sensor capable of sensing any one or more of these disturbances. For example, the sensors 120, 126 may be configured to determine pressure, temperature, change in pressure, change in temperature, or change in flow rate.”]

	Berkcan teaches:
4. The system of claim 1, wherein the data acquisition unit is configured to sample the output signals of process sensors at selected sampling frequencies, to convert raw analog sensor output signals to digital signals, to filter the output signals, to amplify or attenuate the output signals, and to linearize the output signals.  [para. 0024]

	Berkcan teaches:
5. The system of claim 1, wherein the computing unit comprises executable software routines configured to perform one or more functions of simple or weighted averaging, cross correlation, noise analysis, cross calibration, empirical modeling, neural networking, and physical modeling based on the output signals.  [para. 0024, “For example, the signals generated by the sensors 120, 126 are communicated to the processor 136 that is configured to isolate signals characteristic of the fluid flow from noise due to turbulent flow (which may result from different sources of acoustic noise or energy), such as to detect the signals characteristic of sound based on a cross-correlation of the signals from the sensors 120, 126.”]

	Berkcan teaches:
6. The system of claim 1, wherein the computing unit includes a data storage and transmission device configured to store data corresponding to the output signals locally and/or remotely from the computing unit.  [para. 0067 and 0069]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berkcan et al. US 2014/0260667 A1 in view of Feller US 6,370,963 B1.

Berkcan does not teach the following limitation, however, Feller teaches:
3. The system of claim 1, wherein the computing unit is configured to record the output signals of process sensors to verify the calibration of each sensor using the cross calibration method and/or empirical and/or physical modeling.  [Col. 4 ll. 58 – Col. 5 ll. 1-6]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Feller with those of Berkcan.  A person having ordinary skill in the art would have been motivated to combine the teachings because Feller teaches that using the acoustic transit time via flow sensors techniqe can be used to calibrate.  (See Col. 5 ll. 2-6).


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115